DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 06/29/2022 have been considered and an action on the merits follows regarding claims 1-5 and 7.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “partially oriented yarn” in claims 1-2,4-5; “the group of separable draw textured yarns is separable into the same number of separable draw textured yarns as the number of separable interlaced multifilament yarns as the input” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 06/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “partially oriented yarns” in claims 1-2,4-5.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2, 4-5 recite “entering an input of two or more partially oriented separable interlaced multifilament yarns”/ “partially oriented yarns”, which is not shown in the drawings and the specification does not mention the partially oriented yarns are used in the claimed method for manufacturing a high thread/yarn count woven textile fabric.
Claims 3,7 are rejected as failing to comply with the written description requirement as claim 3 is dependent on claim1 and claim 7 is dependent on claim 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 recite “wherein each of the two or more partially oriented separable interlaced multifilament yarns has interlacing strong enough to maintain separability during and after texturizing”, it is unclear the “texturizing” process is the same or different process from false twisting?
Claims 1 and 4 recite “the number of separable interlaced multifilament yarns in the input” , there is insufficient antecedent basis for this limitation in the claim, and it is unclear separable interlaced multifilament yarns are the same or different from partially oriented separable interlaced multifilament yarns?
Claims 2-3, 5,7 are rejected as being indefinite as claims 2-3 are dependent on claim 1, claims 5, 7 are dependent on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 20160177478) (hereinafter Agarwal) in view of Fletcher (US 3286321) (hereinafter Fletcher).
Regarding claim 1, Agarwal teaches a method of manufacturing a high thread/yarn count woven textile fabric comprising the steps: entering an input of two or more partially oriented yarns (103)(fig 1) into a false twisting spindle unit (112); exiting a group of draw textured yarns from the false twisting spindle unit (112)(fig1, a group of two texturized yarns), wherein the group of draw textured yarns is separable into the same number (there are two texturized yarns) of draw textured yarns as the number of partially oriented yarns (103) in the input, and inserting on a loom the group of draw textured yarns together as weft to form a fabric (fig4).
Agarwal does not clearly teach the two or more partially oriented yarns are separable interlaced multifilament yarns. However, in the same field of endeavor, Fletcher teaches the separable interlaced multifilament yarns (yarns in tow 44) has interlacing strong enough (yarn strands 40 pass into a set of treatment jets 43 supplied with pressurized air from a source wherein fibers are individually entangled) to maintain separability during and after texturizing (fig 4, the crimped tow 47 is separated into individual ends 49 after texturizing process). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the method of Agarwal and the method of making separable interlaced multifilament yarns of Fletcher for the benefit of imparting a unique appearance to the yarns suitable for use in carpets, upholstery fabrics, and other textile products (Fletcher, column 4, lines 44-46). Then the modified Agarwal teaches exiting a group of separable draw textured yarns from the false twisting spindle unit, wherein the group of separable draw textured yarns is separable into the same number of separable draw textured yarns as the number of separable interlaced multifilament yarns in the input.
Regarding claim 2, Fletcher teaches passing a yarn (40) through at least one interlacing jet (43) in order to interlace filaments within the yarn to yield a separable interlaced multifilament yarn (column 4, lines 15-37, the yarn strands pass through treatment jets 43, where fibers are individually entangled), and grouping two or more separable interlaced multifilament yarns to form a group of separable interlaced multifilament yarns (after entangling, the yarns are combined into a tow 44), wherein each separable interlaced multifilament yarn is separable from other separable interlaced multifilament yarns in the group (fig 4, column 4, lines 30-35, the entanglement is to maintain the integrity of the individual strands while they are being processed in tow form so that upon the completion of the heat setting, they can be split apart).
Agarwal teaches the yarns 103 are partially oriented yarns (fig 1), and winding the group of separable interlaced multifilament partially oriented yarns onto a bobbin (Agarwal, bobbin 102 has partially oriented yarns 103); unwinding the bobbin on a texturizing machine (Agarwal, fig 1, unwinding bobbin 102 to the texturizing machine).
Fletcher also teaches the steps of passing a yarn through at least one interlacing jet (43) and grouping two or more separable interlaced multifilament yarns to form a group of separable interlaced multifilament yarns (tow 44) occur prior to entering the input of the two or more separable interlaced multifilament yarns into the texturizing unit. Then the modified Agarwal in view of Fletcher teaches the steps of passing a yarn through at least one interlacing jet and grouping two or more separable interlaced multifilament partially oriented yarns to form a group of separable interlaced multifilament partially oriented yarns occur prior to entering the input of the two or more separable interlaced multifilament partially oriented yarns into the false twisting spindle unit (Agarwal, fig 1).
Regarding claim 3, Agarwal teaches the high thread/yarn count woven textile fabric comprises a bed sheet (para [0006], line 1).
Regarding claim 4, Agarwal teaches a method comprising the steps: entering an input of two or more partially oriented yarns (103)(fig 1) into a false twisting spindle unit (112); exiting a group of draw textured yarns from the false twisting spindle unit (112)(fig1, a group of two texturized yarns), wherein the group of draw textured yarns is separable into the same number (there are two texturized yarns) of draw textured yarns as the number of partially oriented yarns (103) in the input, and inserting on a loom the group of draw textured yarns together as weft to form a fabric (fig4). Agarwal also teaches the woven textile fabric may be made of multifilament polyester yarns having a denier of 15-65 (para [0017]); the multifilament yarns contain 10 to 30 filaments each (para [0018]); the fabric consists of plurality of warps in the range of about 90 to 235 (para [0014]), the fabric has a total thread count about 190 to 1200 yarns per inch (para [0021]), processing the fabric into a finished fabric (para [0006], the method of making bed sheets).
Agarwal does not clearly teach the two or more partially oriented yarns are separable interlaced multifilament yarns. However, in the same field of endeavor, Fletcher teaches the separable interlaced multifilament yarns (yarns in tow 44) has interlacing strong enough (yarn strands 40 pass into a set of treatment jets 43 supplied with pressurized air from a source wherein fibers are individually entangled) to maintain separability during and after texturizing (fig 4, the crimped tow 47 is separated into individual ends 49 after texturizing process). Fletcher also teaches the entanglement in the process is used to maintain the integrity of the individual strands while they are being processed in tow form so that upon completion of the heat setting, the can be split and wound on individual package (column 4, lines 30-35). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the method of Agarwal and the method of making separable interlaced multifilament yarns of Fletcher for the benefit of imparting a unique appearance suitable for use in carpets, upholstery fabrics, and other textile products (Fletcher, column 4, lines 44-46). Then the modified Agarwal teaches exiting a group of separable draw textured yarns from the false twisting spindle unit, wherein the group of separable draw textured yarns is separable into the same number of separable draw textured yarns as the number of separable interlaced multifilament yarns in the input, wherein interlacing of multifilament yarn is retained and yarns in the group of separable draw textured yarns are separable from others in the group even after processing of the fabric into the finished fabric.
Regarding claim 5, Fletcher teaches passing a yarn (40) through at least one interlacing jet (43) in order to interlace filaments within the yarn to yield a separable interlaced multifilament yarn (column 4, lines 15-37, the yarn strands pass through treatment jets 43, where fibers are individually entangled), and grouping two or more separable interlaced multifilament yarns to form a group of separable interlaced multifilament yarns (after entangling, the yarns are combined into a tow 44), wherein each separable interlaced multifilament yarn is separable from other separable interlaced multifilament yarns in the group (fig 4, column 4, lines 30-35, the entanglement is to maintain the integrity of the individual strands while they are being processed in tow form so that upon the completion of the heat setting, they can be split apart).
Agarwal teaches the yarns 103 are partially oriented yarns (fig 1), and winding the group of separable interlaced multifilament partially oriented yarns onto a bobbin (Agarwal, bobbin 102 has partially oriented yarns 103); unwinding the bobbin on a texturizing machine (Agarwal, fig 1, unwinding bobbin 102 to the texturizing machine).
Fletcher also teaches the steps of passing a yarn through at least one interlacing jet (43) and grouping two or more separable interlaced multifilament yarns to form a group of separable interlaced multifilament yarns (tow 44) occur prior to entering the input of the two or more separable interlaced multifilament yarns into the texturizing unit. Then the modified Agarwal in view of Fletcher teaches the steps of passing a yarn through at least one interlacing jet and grouping two or more separable interlaced multifilament partially oriented yarns to form a group of separable interlaced multifilament partially oriented yarns occur prior to entering the input of the two or more separable interlaced multifilament partially oriented yarns into the false twisting spindle unit (Agarwal, fig 1).
Regarding claim 7, Agarwal teaches the textile fabric comprises a bed sheet (para [0006], line 1).
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the combination of Agarwal and Fletcher would result into draw textured yarns which can not be separable in the Fabric (remark, page 9, last paragraph), first the limitation “draw textured yarns which can not be separable in the Fabric” does not happen in claim 1. Claim 1 calls for separable draw textured yarn/separable interlaced multifilament yarns.
In response to the Applicant’s arguments that the combination of Agarwal and Fletcher does not teach strong interlacing prior to texturizing process (page 10, paragraph 2), Fletcher does teach strong interlacing yarns prior to texturizing process (crimping), the interlaced yarns are separated after the texturizing process (crimping) (fig4). 
In response to the Applicant’s arguments that both Agarwal and Fletcher disclose interlacing of fully oriented yarns and not partially oriented yarns, applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In fact, Agarwal teaches partially oriented yarns as the input of texturizing process (fig 1), and Fletcher teaches strong interlacing process (fig 4).
In response to the Applicant’s arguments that the combination of Agarwal and Fletcher is unable to disclose “exiting a group of separable draw textured yarns form the false twisting spindle unit, wherein the group of separable draw textured yarns is separable into the same number of separable draw textured yarns as the number of separable interlaced multifilament yarns in the input” (page 10, last paragraph), the above rejection has addressed this limitation as this is a new amended limitation. 
In response to the Applicant’s arguments that the combination of Agarwal and Fletcher does not teach insert multiple yarns as input (page 11, first paragraph), the argument is not persuasive as Agarwal teaches in fig 1, there are two partially oriented yarns as input.
In response to the Applicant’s arguments that the Objective/Goal of Fletcher and Agarwal are different than the objective of the claimed invention, and there is no teaching, suggestion, or motivation to combine the references (page 11, second paragraph), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to the Applicant’s arguments that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., supper fine denier yarn (page 13,14) ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to the Applicant’s arguments regarding claim 4 (page 15), applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732